Mr. President, on behalf of my Government may I convey to you our sincerest congratulations on the honor which has been conferred upon you by your being elected President of this General Assembly. Your personal qualities, your experience and your important contribution to the study of the United Nations Charter assure us that we will enjoy effective and fruitful guidance of our work during the course of this session.
87.	I should also like to pay tribute to the admirable work accomplished at the past General Assembly session by your distinguished predecessor, Mrs. Angie Brooks-Randolph.
88.	In this general debate we shall refrain from stating our position in detail on all the specific items on the agenda. Our delegation will state its views on all these items when they come up for debate.
89.	Men, in their desire not to forget the past, have performed acts to mark great moments in history. So it is that we celebrate the twenty-fifth anniversary of the United Nations at this session. There have been twenty-five years of efforts to maintain international peace and security, to promote friendship among peoples, to co-operate in the solution of the various problems before them and to serve as a center to help achieve these goals. During these twenty-five years man's weaknesses have at times led to the shipwreck of fine ideals, but at the same time heroic virtues and a feeling of human solidarity have asserted themselves on many occasions.
90.	As this long journey draws to a close it is only fitting that we pause and carry out a critical analysis of the results achieved. We must have a critical turn of mind as we endeavor to make the proper judgment. We believe that our primary goal can only be the one which led to the creation of this international Organization, namely, the maintenance of international peace and security.
91.	It is obvious that many positive results have been achieved by the United Nations in the economic, social, cultural, legal and health fields. However, we feel that it is necessary not to disregard the negative aspects of the situation confronting us today. We must concentrate on them if we wish to correct the errors which we have committed in the past. In our opinion the United Nations continues to be the best instrument of the international community in its search for peace and justice in the world. But let us have no illusions, the existing international order shows many serious shortcomings which must be squarely faced.
92.	It would be impossible to take up each and every one of the specific features of today's world. It is only feasible to take stock of the more relevant events which in our opinion determine the march of mankind at this moment of singular importance.
93.	There is a great gap between the principles pro-claimed as the basis of international relations and their concrete application. The important leaders of the major countries of the world assert in their speeches rules for international behavior which are admirable for their beauty and content. However, all too frequently they are mere theoretical expressions, for these rules have not been made a reality in relations among States.
94.	Equality among nations is, to be sure, enshrined in texts. In reality, however, the 'e is only token recognition reflected in a mere right to speak and vote in international organizations.
95.	International order as we know it is based on the preponderance of the major Powers, and peace is solely the result of a policy of balance of power among them. This fact is brought out very clearly in the tendency of the major Powers to disregard the United Nations when considering the principal international problems. The most important political issues are aired and in fact solved without the participation of the developing nations.
96.	There are very great economic and social differences dividing the peoples of the world. Statistics show that the absolute and relative difference between the industrial and backward States is growing every year; this imbalance grows in fact daily. Wealth and progress continue to exist solely in the same States.
97.	It might be thought that as a result of scientific and technological progress the under-developed countries could in fact develop, but this would be a mere illusion. Scientific and technological development will be, in the normal course of events, beyond the reach of the developing countries, or at least their development will not be such as to overcome their backwardness. No matter how one looks at it, the lack of three fundamental elements for development  capital, educational level and technology, which are indissolubly related creates a vicious circle of poverty.
98.	These economic and social differences lead to domination of the under-developed countries by the developed countries as a result of the so-called assistance they provide. We made this point in our statement in the general debate in this Assembly last year. We said:
"The policy of blocs and the division of world power between the two great Powers has introduced deep-rooted evils in international assistance.
"Under one system, economic domination of necessity leads to political and cultural penetration. Under the other system, political and ideological domination implies equally economic control and exploitation. Both systems result in terms of different emphasis and methods in what can only be described as an objective position of subjugation." [1779th meeting, paras. 85 and 86].
99.	The profit motive on the one hand and the desire for ideological penetration on the other have, in international systems, existed to the detriment of many countries which need the co-operation of the major countries of the world.
100.	Hunger continues to be a scourge for two thirds of mankind. In spite of all the efforts and programs being pursued hunger continues to prevail in enormous areas of the world. Thousands and thousands of men are still literally starving to death every day.
101.	This fact points to just one more injustice which divides the peoples of the world today into a club of wealthy nations, an exclusive club with closed doors, and poor nations.
102.	We have already spoken of an international order based on the balance of power between the various blocs. The maintenance of this balance, precarious at best, requires the investment of gigantic sums of money for the acquisition of attack and defense systems which are increasingly complex and costly. The possession of the atomic bomb has been the point of departure in a constant arms race designed to end the balance of terror by some decisive discovery or by establishing the kind of material superiority which Would have an unquestionable effect.
103.	With a very small percentage of the investments that are made for destruction, the face of the earth could indeed be changed. However, the struggle for control of the world makes it impossible for the competitors to act in everyone's best interests.
104.	Thus, at a time when man has made the most sensational discoveries, at the international level we must witness enormous efforts to achieve superiority in weaponry while at the same time more than two thirds of mankind remain victims of underdevelopment.
105.	We have seen how precarious the peace has been over the past twenty-five years. Armed conflicts have indeed not come to an end and the blood of the dead and the wounded has been shed in the remotest areas of the earth. We have grown accustomed to all this. We are not even so worried any more about living on the brink of disaster. And I say "the brink of disaster" because in a situation where there is a balance of power, events cannot always be controlled and indeed may take us unawares and lead us to a catastrophe.
106.	According to the ordinary approach to history, by war we mean a way of resolving differences among States when diplomatic action fails. But when mankind discovered the atomic bomb the feeling was that war would no longer exist due to the deterrent nature of nuclear weapons.
107.	But a new phenomenon has emerged: war in peace. This paradox has a name: a system of permanent subversion. No nation can escape this fact. Both the developed and undeveloped, all may be victims of this evil. Subversion may exist at any point of tension or antagonism, wherever it may exist.
108.	In addition to subversion carefully developed into a system, we find at the international level, the cult of violence. Let me define my terms very clearly. In ordinary language violence is often confused with force. But this is an error. Force is the body of all means and procedures used by law for the enforcement of law. On the other hand, violence signifies the illegal use of force meaning the indiscriminate use of force not in accordance with pre-established principles.
109.	A new fact about today's world then is this cult of violence; what it amounts to is the consecration of the use of indiscriminate force for whatever purposes are being pursued. Violence is an end in itself. Those who support this new religion of violence proclaim that they will not stop at any crime in order to put an end to injustice. They forget that violence can only lead to further acts of injustice, and if these acts are pursued nothing can be changed on the surface of the earth, for, qualitatively speaking, we would all be living at the same level of injustice.
110.	In this way the consequences of violence now strike individuals who had nothing to do with the drama being played out around them. As a corollary of fanaticism and divinely sponsored aggression, there has been a whole host of crimes of all kinds: kidnappings, assassinations, hijackings, attacks, and so forth. All these acts occur at the expense of innocent human beings, as a way of committing acts of violence against others who are thought to be guilty. In this way mankind has gone back to a time which we thought was permanently in the past. We have released instincts which lead to the explosion of passions, which are characterized by special interests or fanaticism.
111.	What we have said, of course, does not exclude the right of peoples to rebel against tyranny, colonialism, racism, or any other form of oppression. In this case, of course, it is the oppressors who practice violence; and the right to rebellion, legitimately exercised, represents the people's striving to restore juridical order.
112.	Together with all these things, there is a growing process of lowering of Individuality and the arrival of the mass phenomenon. Progressive depersonalization is taking place. There is a loss of a feeling of the human person understood as a rational free being, which is now being replaced by that of the interchangeable man, the individual in the mass.
113.	Critical judgment has been replaced by the emotional reaction, and rational life by the life of feeling. In the disappearance of the critical judgment, man has lost his true status as a human being and his fundamental characteristic reason. The man of today remains in this way at the mercy of those who are able systematically to use the levers of the sub-conscience and of instinct.
114.	This picture of the growing advent of mass phenomena is completed with a picture of very considerable mental confusion. Societies see collapsing around them, apparently or really, the scale of values which support them. The phenomenon affects mankind as a whole. There is no country in the world which has not seen challenged all the principles on which we have lived so far. This confusion about values applies to the international sphere too. Norms which have governed relations between peoples since time immemorial are now at a critical stage. It is not a question of violation of these norms. Violations or infractions of rules have always existed in mankind. The infraction, to some extent, ratified the true nature of the norm. But this is something different. What we are talking about is a contempt for rules, a disregard for their ethical content. An obvious example can be found in the acts of kidnapping and aerial hijacking which have occurred in recent months.
115.	This is a disturbing picture. We believe that it affects the historical reality that we are experiencing now. It dispels all of our illusions and compels us to act. It also makes it possible to understand that fate condemns us if we do not act.
116.	But, also, we must ask ourselves: why have so many efforts to produce peace given such results? Why have we confused the avoidance of war with the quest for peace? To understand this, the best way to proceed is to examine the manner in which the United Nations came into existence.
117.	The United Nations Charter has an original sin. The United Nations was born of a war and tried to end war in general. The victorious parties in the last world war imposed their peace. However, there is no such thing as an imposed peace. Peace, to be authentic, has to be shared.
118.	The United Nations, born of the historic trauma of war has not been able to go beyond that first anxiety of preserving men from the scourge of war. In this respect we could go so far as to say that all that has really been avoided is world war. As such, the phenomenon of war has been a permanent reality even though it has been confined to certain different regions of the earth.
119.	But peace cannot simply be reduced to a mere absence of wars. The absence of armed conflict is only the negative aspect of peace, not its true essence. This leads us, then, to ask ourselves what are the conditions necessary for real peace among nations.
120.	The first condition is real equality among national communities. For this purpose a radical change is required, a change which will involve the thoroughgoing alteration of existing structures.
121.	No country on earth, however powerful or developed, has more dignity than any other. Each people has its own personality and specific ways of living that deserve respect. We must accept ourselves as we are, with both our good qualities and our short-comings.
122.	Frank and sincere dialog must start between nations as the best way to bring about mutual under-standing. Reciprocal respect between national communities, which is a prime condition for peace, excludes relations based on domination and subjection between developed and developing countries, and even also among the industrialized States themselves. What is needed is real participation, more social and more democratic, by the community of peoples. Moreover, in order to lie authentic, peace must be shared in both the obligations and rights it involves. In this way, also, international authority will not be regarded as an instrument for world domination. Equality and dignity among States lastly presupposes the elimination of racism as a source of discrimination between States.
123.	The second condition for the establishment of peace among nations is the ordering of relations between peoples along the lines of international social justice.
124.	At this point I would echo the words of my Head of State, Dr Rafael Caldera:
"The formula for bringing about happy relation-ships which will take the form of friendship and inter-national co-operation cannot be a fierce struggle to buy more cheaply for ourselves and to sell ourselves at a higher price. The idea that more trade will make aid less necessary is true but only so long as trade becomes fairer and justice for the peoples of the developing countries takes the form of a greater chance to bring about the urgent changes they need. I believe in international social justice. As Aristotle saw it, justice demands that one should give everybody that which is his. As his thought has been developed in Christian philosophy, that which is his as a concept does not apply merely to individual men but also to society for the common good. There is no difficulty at all in applying this concept to the international community.
"Just as society at the national level has a right to impose various relationships upon its members, so the international community requires of the various peoples participation in accordance with their capacity so that everybody may live a human life. The obligations and rights of the various peoples have to be gauged, therefore, according to the capacity and needs of each people, in order to make peace, harmony and progress feasible so that we shall all advance in real friendship."
125.	Therefore, if we believe that the development of every man and all men is the new name for peace this implies a fundamental shift in the principles which lie behind the present international order. Otherwise our aid programs will establish new forms of colonialism and will reinforce existing injustices, and the gap between the rich and poor countries will widen constantly.
126.	At this point in man's evolution it is impossible to admit that a developed country can impose upon an undeveloped country to which it provides "aid" a counterpart equal to usually it is greater than the "value" of the "service" provided. Under such conditions how will it ever be possible to emerge from under-development? When we spoke before this august Assembly last year we quite rightly said that "the wealth of the developed countries sinks its roots in the poverty of the developing nations" [1779th meeting, para. 88].
127.	This means that it is necessary for relations between nations to become ordered in accordance with the principles of international social justice, which leads me to quote again from the words of President Caldera:
"... if we believe that there is an international community, and if we truly maintain that all men, all of us, are part of a great society and that this great society has the right to exist and prosper, it is indispensable that on its behalf appropriate responsibilities and burdens, functions corresponding to the possibilities, strength, level of development and wealth of certain peoples vis-a-vis others should be required of peoples".
128.	The third condition for peace is the establishment of active solidarity which will truly bind the different peoples of the world together. This solidarity will be dynamic only to the extent that it is directed towards the universal common good, and only if it is based on international social justice.
129.	The profound social, political, economic, cultural, scientific and technological changes that have taken place have altered human relations within the various societies, both national and international. The earth is shrinking, and we men are drawn closer to each other. National communities have become aware of their individuality. It is all the time being more clearly understood how the fate of each is bound up with the fate of the rest. Also, admittedly in a confused form but quite visibly, there is emerging the idea of a universal common good over and above the desires of each nation, towards which the interests of mankind should be directed. The solidarity of mankind is no longer a subject for discussion.
130.	But, the barriers to international solidarity must be surmounted. These are two: first, there is the proliferation of overblown nationalism. This nationalism exalts beyond all measure national egoism and creates obstacles to a balanced co-ordination among peoples. Second, there are ideological hatreds which lead to divisions among nations and engender divisive fanatical attitudes which are quite negative and are a rich fertilizer for the appearance and flourishing nature of violence as a system. While there is one part of mankind which considers that the economic and social way of life of another part of mankind is an evil to be destroyed, it will obviously be difficult for real solidarity to prevail; we cannot go beyond mere tolerated coexistence, which is a kind of marking time, or holding war at bay, as it were, simply holding off the destruction of one party by another. Coexistence in this way will remain simply a stage in the game of the unstable balance between blocs.
131.	If we want to achieve a shared and non-imposed peace, active solidarity between nations will compel us to embark upon successive processes of integration to get from the sphere of national autarchy towards the creation of a supernational society. This is what we might call the stage of pluralist integration, a more appropriate method than the system of defensive and offensive alliances which is characteristic of bloc politics.
132.	Active solidarity among nations requires of us the elimination of the machinery of political-economic subjection imposed de facto by the developed countries of East and West, to the detriment of the underdeveloped countries.
133.	Active solidarity among nations, lastly, imposes on us an obligation to impart a new ideological concept to the new civilization, to the new international order which is already knocking impatiently at our doors. This new ideology must start from the historic reality that we are living in now and the profound aspirations of peoples. It will be a social and revolutionary humanism founded on the recognition of the unity and indivisibility of the fate of mankind and of the eminent dignity of the human person. Its goal will be the development of the whole man and of all men. It will regard as a fundamental right of each national community active participation in the decisions which concern it in the international order. It will at all times be directed towards the promotion of the universal common good, inspired by an ideal of social international justice.
134.	A durable and lasting peace is to be the goal that it will try to achieve. It will not be an imposed peace, but a voluntary peace, a peace sought for, a peace accepted and shared.
135.	Is this Utopian? I put it to you whether it is not more Utopian to continue on the road that we are on now and to believe that it will take us towards peace and international security.
136.	In examining all these problems we must necessarily think of the heavy burden which our Secretary- General, U Thant, bears on his shoulders.
137.	Our children, the men of tomorrow, will require of us categorically at this twenty-fifth anniversary session of the United Nations that we construct a human and just international order in which peace and freedom of spirit shall reign in the hearts of men. Let us all unite our efforts, so as not to disappoint them.
